Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner notes the entry of the following papers
Amended abstract/specification/drawings/claims filed 6/29/2021
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Remarks
Based on the definition of “reduced precision” in the specification paragraph 64, “reduced precision” is being interpreted as less than or equal to 16-bits of operation. 

Drawings
The drawings are acceptable for the purposes of examination.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Objections
Claim 9 is objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention or discovery.
In claim 9, “The system of claim 8, The system of claim 8” should be replaced with “The system of claim 8”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vantrease et al (US 2019/0236049 A1, herein Vantrease).

Regarding Claim 1, Vantrease teaches a method for implementing a reduced precision (Paragraphs 59-60, In other words, either 4 or 8 bit operation) based 
executing, in lock step, one or more instructions (Paragraph 79, 59, 74 Also Fig. 2, instruction(s) execution) between a plurality of execution units (EUs) operating in parallel (Fig. 8, Paragraph 79 first and second multipliers as execution units, alternatively, first and second adders or first and second FMAs) within each one of a plurality of execution elements (EEs) (Fig. 7 Each PE as an execution element), wherein a first number of the plurality of EEs operate at a reduced precision (Paragraphs 59-60; In other words, 4 or 8 bit operation, the first number being more than half the PEs operating in the array, Fig. 9D, Paragraph 95) and a second number of the plurality of EEs operate at a higher precision relative to the reduced precision (Paragraphs 59-60; operating at higher than 4 bits or 8 bits respectively at another time, the second number being less than half the PEs operating in the array, Fig. 9D, Paragraph 95), the first number comprising a majority of the plurality of EEs (more than half would be a majority) and the second number comprising a minority of the plurality of EEs (less than half would be a minority).  

Regarding Claim 3, Vantrease teaches the method of claim 1, further including facilitating a data exchange by one or more register files shared between the plurality of EEs or using first-in-first-out (FIFO) connections, wherein the FIFIO connections carry 

Regarding Claim 4, Vantrease teaches the method of claim 1, further including executing, in lock step, the one or more instructions by each of the plurality of EUs while operating on different data elements (Figs. 8, 9A-C, the EUs operate on different data elements), wherein each of the plurality of EUs are in lock step with each other in the same one of the plurality of EEs (Paragraphs 79, 88).  

Regarding Claim 5, Vantrease teaches the method of claim 1, further including performing a reduced precision operation by one or more of the first number of the plurality of EEs according to operands and types of the one or more instructions (Paragraph 59).  
Regarding Claim 6, Vantrease teaches the method of claim 1, further including performing a higher precision operation, relative to a reduced precision operation, by one or more of the second number of the plurality of EEs according to one or more operands and types of the one or more instructions (Paragraphs 59, 60; 8 bit operation as an example of higher precision operation), wherein the one or more of the second number of the plurality of EEs performing the higher precision operation are special functional units (SFUs) (Fig. 8, Paragraph 18, The PEs are specially adapted for computing sum of element weight products).  

Regarding Claim 7, Vantrease teaches the method of claim 1, further including: 

sending the one or more data values from one of the plurality of EEs to an alternative one of the plurality of EEs (Fig. 8, paragraph 73); 
or receiving the one or more data values by one of the plurality of EEs from an alternative one of the plurality of EEs (Fig. 8 Paragraph 73).

Claim 8 is a system claim corresponding to method claim 1. Claim 8 requires a system comprising one or more computers with executable instructions that when executed by a processor of the one or more computers would cause the system to perform the method steps. Vantrease teaches a system comprising one or more computers with executable instructions that when executed cause the system to perform the method steps (Paragraphs 53-54). Claim 8 is rejected for the same reasons as claim 1.
Claims 10-14 are system claims corresponding to method claims 3-7. Claims 10-14 are rejected for the same reasons as claims 3-7.

Claim 15 is a computer-readable storage medium claim corresponding to method claim 1. Claim 15 requires a non-transitory computer-readable storage medium having computer-readable program code portions stored therein for implementing a reduced precision based programmable and single instruction multiple data (SIMD) dataflow architecture, the computer-readable program code portions comprising executable 
Claims 17-20 are computer program product claims corresponding to method claims 3, 4, 5 or 6, and claim 7. Claims 17-20 are rejected for the same reasons as claims 3, 4, 5 or 6, and claim 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (Memory Partition for SIMD in Streaming Dataflow Architectures, herein Shen) and Vantrease.

Regarding Claim 1, Shen teaches a method for implementing a programmable and single instruction multiple data (SIMD) dataflow architecture in a computing environment by a processor (Page 5 right column 1st paragraph; Fig.1, Page 2 right nd paragraph lines 8-9 ‘Each SIMD instruction…’, Page 4 right column lines 1-16), comprising: 
executing, in lock step, one or more instructions between a plurality of execution units (EUs) operating in parallel (Page 5 right column 1st paragraph, Fig. 1, Table 1, Page 4 right column lines 1-16; The ALUs/MACs performing the SIMD operation within the PE as EUs, SIMD operation requires that the operation be performed in lockstep) within each one of a plurality of execution elements (EEs) (Page 5 right column 1st paragraph; In other words, each PE has the SIMD operation).
Shen, however, does not explicitly teach a reduced precision based architecture. Shen also does not teach that a first number of the plurality of EEs operate at reduced precision and a second number of the plurality of EEs operate at a higher precision relative to the reduced precision, the first number comprising a majority of the plurality of EEs and the second number comprising a minority of the plurality of EEs.
Vantrease teaches operating on different sizes of data less than 16 bit (Paragraphs 25, 26). Vantrease also teaches a first number of the plurality of EEs operate at a reduced precision (Paragraphs 59-60; In other words, 4 or 8 bit operation, the first number being more than half the PEs operating in the array, Fig. 9D, Paragraph 95) and a second number of the plurality of EEs operate at a higher precision relative to the reduced precision (Paragraphs 59-60; operating at higher than 4 bits or 8 bits respectively at another time, the second number being less than half the PEs operating in the array, Fig. 9D, Paragraph 95), the first number comprising a majority of the plurality of EEs (more than half would be a majority) and the second number comprising a minority of the plurality of EEs (less than half would be a minority)


Regarding Claim 2, Shen and Vantrease teach the method of claim 1, further including exchanging data via a direct connection between a pair of the plurality of EEs (Shen Fig. 1), wherein each of the plurality of EEs include an instruction buffer (Shen Page 2 right column lines 8-9 ‘There are an ….’, Page 5 right column 1st paragraph) and supports an instruction-set-architecture (ISA) (Shen Page 5 right column 1st paragraph).

Regarding Claim 3, Shen and Vantrease teach the method of claim 1, further including facilitating a data exchange by one or more register files shared between the plurality of EEs or using first-in-first-out (FIFO) connections (Shen Fig. 1, data is exchanged and the connections are FIFO). 

Vantrease teaches connections carry one or more data values in parallel (Figs. 9A-C).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Shen and Vantrease before them, to implement the FIFO connections carrying one or more data values in parallel.
One of ordinary skill in the art would be motivated to do so as carrying data in parallel would result in faster transfer of data.

Regarding Claim 4, Shen and Vantrease teach the method of claim 1, further including executing, in lock step, the one or more instructions by each of the plurality of EUs while operating on different data elements (Shen Table 1 SIMD4 operation, Page 4 right column 1st paragraph) wherein each of the plurality of EUs are in lock step with each other in the same one of the plurality of EEs (In SIMD4 operation, the EUs are in lockstep in a PE).  

Regarding Claim 5, Shen and Vantrease teach the method of claim 1, further including performing a reduced precision operation by one or more of the first number of the plurality of EEs according to operands and types of the one or more instructions (Shen Page 5 right column; In other words, the operations are according to operand values and their size and the operation depends on the type of the instruction that indicates the operation to be performed).
Regarding Claim 6, Shen and Vantrease teach the method of claim 1, further including performing a higher precision operation relative to a reduced precision operation by one or more of the second number of the plurality of EEs according to one or more operands and types of the one or more instructions (The combination results in operating on 8 bit data which would be higher precision than 4 bits of data, The operation is based on the operand and the type of operation), wherein the one or more of the second number of the plurality of EEs performing the higher precision operation are special functional units (SFUs) (Shen Page 2 left column 2nd paragraph; In other words, the PEs are adapted for particular scientific applications thus special for e.g. stencil in atmospheric simulation and FFT etc.).

Regarding Claim 7, Shen and Vantrease teach the method of claim 1, further including: 
storing one or more data values on a memory medium by one or more of the plurality of EEs (Shen Fig. 1, Page 2 right column lines 17-18 ‘The 32 data…’; In other words, data is stored in the operand buffer and loaded from the operand buffer); 
sending the one or more data values from one of the plurality of EEs to an alternative one of the plurality of EEs; or 
receiving the one or more data values by one of the plurality of EEs from an alternative one of the plurality of EEs (Shen Fig. 1, data values are transferred, With a PE communicating with 4 PEs in 4 directions, the data value is received from one of the  alternative EEs).

Claim 8 is a system claim corresponding to method claim 1. Claim 8 requires a system comprising one or more computers with executable instructions that when executed cause the system to perform the method steps. Shen teaches a system comprising one or more computers with executable instructions that when executed by a processor of the one or more computers cause the processor to perform the method steps (Fig. 2). Claim 8 is rejected for the same reasons as claim 1.
Claims 9-14 are system claims corresponding to method claims 2-7. Claims 9-14 are rejected for the same reasons as claims 2-7.
Claim 15 is a computer readable storage medium claim corresponding to method claim 1. Claim 15 requires a non-transitory computer-readable storage medium having computer-readable program code portions stored therein for implementing a reduced precision based programmable and single instruction multiple data (SIMD) dataflow architecture, the computer-readable program code portions comprising executable instructions that, when executed by a processor, case the processor to perform the method steps of claim 1. Shen teaches a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion comprising executable instructions that when executed by a processor cause the processor to perform the method steps of claim 1 (Fig. 2, code is stored in memory).
Claims 16-20 are computer program product claims corresponding to method claims 2-4, 5 or 6, and claim 7. Claims 16-20 are rejected for the same reasons as claims 2-4, 5 or 6, and claim 7. 

Response to Arguments
The Applicant’s arguments, filed 06/29/2021, have been fully considered.
The Applicant’s argument, on page 16, that Vantrease does not disclose that a majority of the PEs operate at a reduced precision and a minority of the PEs operate at a higher precision (relative to the reduced precision), is not persuasive. The Applicant points to paragraph 60 of Vantrease that discloses that each PE could perform four 4 bit computations in parallel or two eight bit computations in parallel. Thus at one time, the PEs would perform four bit computations. This would thus teach a majority of the PEs operating at a reduced precision. At another time, the PEs would perform 8 bit computation. This would teach a minority of the PEs operating at higher precision.
The Applicant’s argument on page 17 is not persuasive for the same reasons as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI MEHTA/Primary Examiner, Art Unit 2182